DETAILED ACTION

Response to Amendment
Amendments to the claims, filed on January 24, 2022, have been entered in the above-identified application.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Examiner’s Comments
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Column and line (or Paragraph Number) citations have been provided as a convenience for Applicants, but the entirety of each reference should be duly considered.  Any recitation of a Figure element, e.g. “Figure 1, element 1” should be construed as inherently also reciting “and relevant disclosure thereto”.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 18 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 18 depends from a cancelled claim. For the purpose of evaluating the prior art, the Examiner has interpreted claim 18 as depending from claim 15.

Claim Rejections - 35 USC § 103
Claims 1, 3 and 4 are rejected under 35 U.S.C. 103(a) as being unpatentable over Chatani et al. (U.S. Patent App. No. 2013/0120098 A1) in view of Sugie et al. (U.S. Patent App. No. 2020/0265988 A1) and Hachiya et al. (U.S. Patent App. No. 2018/0166199 A1), the above evidenced by one or both of Harada et al. (U.S. Patent No 10,854,376 B2 and its corresponding PGPUB) and/or Aoki et al. (U.S. Patent App. No. 2018/0286555 A1).
Regarding claim 1, Chatani et al. disclose an inductor (Title) configured to generate a magnetic field (Figure 1, MP=Magnetic Path) comprising a coil disposed about a magnetic core (Figures 1 and 5, element 80 wound around portion of magnetic formed-body core), the core comprising a magnetic powder suspended in a non-magnetic matrix (at least Abstract), the magnetic powder having disk-shaped (Abstract: plate-shaped; also Figure 3), the disk-shaped particles having radii and thicknesses, wherein the radii of the disk-shaped particles are substantially parallel with the magnetic field and the thicknesses of the disk-shaped particles are substantially perpendicular to the generated magnetic field (see Figures 1 and 3 and Paragraphs 0041 – 0043, noting radii lying in the same plane as the Magnetic Path (MP) with the thickness perpendicular to the radii).
Chatani et al. fail to disclose including spherical magnetic powder with the disk-shaped magnetic powder, nor the permeability of the inductor.
However, Hachiya et al. teach a similar magnetic inductor body comprising oblate (flat) particles mixed with spherical particles so that the spherical particles can fill in the voids between the oblate particles (at least Figure 6B; Abstract; examples; and Paragraphs 0119 – 0133). Hachiya et al. teach that by adding these ‘filler’ particles, it allowed improved magnetic permeability to be imparted to the inductor (though fails to disclose an exact magnitude of permeability desired).
at least Paragraph 0044).
It would therefore have been obvious to one of ordinary skill in the art at the time of the Applicants’ invention to modify the device of Chatani et al. to a mixture of flat/disk-shaped particles and spherical particles as taught by Hachiya et al., since these particles allow the obtainment of excellent permeability characteristics for the inductor by filling the voids between the disk-shaped particles, which are art recognized to be greater than 40 per the teachings in the Sugie et al. reference for identical wire-wound inductors.
None of the above teach the volume percent of the non-magnetic resin (or magnetic powder) in the core.
However, the Examiner takes Official Notice that the prior art clearly recognizes the behavior shown in Applicants’ Figure 3, in that the greater the amount of non-magnetic material, the lower the permeability obtained (due to having less magnetic material present).  This lack of criticality in the resin/binder amount is explicitly recognized in the art, as evidenced by at least Harada et al. (col. 3, line 36 bridging col. 4, line 7: 
    PNG
    media_image1.png
    76
    407
    media_image1.png
    Greyscale
). Similarly, the improvement in permeability for a given volume percent powder when using flat powder versus spherical powder is also explicitly recognized in the prior art, as evidenced by Aoki et al. (Paragraphs 0009 – 0013 and 0077 – 0083: 
    PNG
    media_image2.png
    320
    402
    media_image2.png
    Greyscale
).
Therefore, the Examiner deems that it would have been obvious to one having ordinary skill in the art to determine an amount of non-magnetic binder and magnetic particles in the magnetic core meeting applicants’ claimed volume percentage by optimizing the results effective variable through routine experimentation, given the teachings above that it is known that the amounts of magnetic powder and resin are optimizable parameters and that, by using flat particles, it is known that higher magnetic permeabilities can be achieved at the same packing ratio as compared to only spherical particles.  In re Boesch, 205 USPQ 215 (CCPA 1980); In re Geisler, 116 F. 3d 1465, 43 USPQ2d 1362, 1365 (Fed. Cir. 1997); In re Aller, 220 F.2d, 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Regarding claim 3, the volume percent powder is deemed met for the same reasons as presented above.
Regarding claim 4, Chatani et al. disclose the claimed aspect ratios (Paragraph 0040).


Claims 5 – 8, 10 – 12, 14, 15 and 18 – 21 are rejected under 35 U.S.C. 103(a) as being unpatentable over Chatani et al. in view of Sugie et al. and Hachiya et al., as evidenced by one or both of Harada et al. and/or Aoki et al. as applied above, and further in view of Kawarai (U.S. Patent App. No. 2009/0002117 A1) evidenced by the Aoki et al. disclosure.
Chatani et al., Sugie et al., Hachiya et al., Harada et al. (evidentiary), and Aoki et al. (evidentiary) are relied upon as described above.
None of the above disclose using a mix of spherical particles and “elongated fibers”, with or without disk-shaped powder.
Regarding claims 8, 10 and 11, the Examiner deems that flat particles and needle-like (elongated fiber) particles are known functional equivalents in suitable magnetic particles subject to orientation in a magnetic inductor magnetic body, as taught by Kawarai (Abstract: 
    PNG
    media_image3.png
    169
    491
    media_image3.png
    Greyscale
), as well as evidenced by Aoki et al. (Paragraphs 0078 – 0081, noting that disk-like flat particles are taught where S1 and T1 are equal per Paragraph 0081, but the broad teaching in Paragraph 0079 provides for S1 being as long as 15 microns while U1 and T1 are as small as 0.2 – 2.0 microns; i.e. needle-like shapes).
Substitution of functional equivalents requires no express motivation as long as the prior art recognizes the functional equivalency.  In the instant case, the use of flat disk-like particles and needle-like (elongated fiber) particles are functional equivalents in the field of suitable magnetic powders for use in inductors having oriented, flat magnetic powders, as taught by Kawarai above and as further evidenced by Aoki et al.’s broad teaching of their oriented powders in Paragraphs 0078 - 0081.  In re Fount 213 USPQ 532 (CCPA 1982); In re Siebentritt 152 USPQ 618 (CCPA 1967); Graver Tank & Mfg. Co. Inc. v. Linde Air Products Co. 85 USPQ 328 (USSC 1950).
It would therefore have been obvious to one of ordinary skill in the art at the time of the Applicants’ invention to modify the device of Chatani et al. in view of Sugie et al. and Hachiya et al., as evidenced by one or both of Harada et al. and/or Aoki et al. to utilize needle-like (elongated fiber) and as evidenced further by Aoki et al., since these two particle shapes are known functional equivalents for use in oriented particle inductor bodies.
Regarding claims 5 – 7, 12, 14, 15 and 18 - 21, none of the above disclose using a mixture of three different types of magnetic powders: spherical powders + two types of flat magnetic powders (disk-shaped and elongated fibers/needle-like).
However, the Examiner deems that the preponderance of evidence does not support a position of patentability but, instead, one of obviousness in view of the combined teachings in the art applied above.  Specifically, mixtures of powders having different shapes is clearly recognized in the art as being good for filling voids between particles having the majority of the size/shape in the magnetic body (e.g. the teaching relied upon above for the inclusion of spherical particles with the flat/oblate particles in the Hachiya et al. invention). Mixtures of two types of flat particles, both of which are recognized as suitable for use in oriented-particle inductor bodies (Kawarai Abstract being explicitly clear in this teaching) would have been obvious to a person of ordinary skill in the art as either a matter of duplication of parts (two types of flat magnetic powders) or as an obvious extension of the teaching of mixtures of particles as being suitable per Hachiya et al. above.
As such, the Examiner deems that it would therefore have been obvious to one of ordinary skill in the art at the time of the Applicants’ invention to modify the device of Chatani et al. in view of Sugie et al., Hachiya et al. and Kawarai, as evidenced by one or both of Harada et al. and/or Aoki et al. to utilize mixtures of both types of flat particles (disk-shaped and elongated fibers/needle-like) as taught by the prior art of record above, since it has been established on the record that mixtures of powders of different sizes/shapes allows for filling of voids within the magnetic body and also is mere duplication of parts, which is recognized as being within the knowledge level of one of ordinary skill in the art.


Response to Arguments
The rejection of claims under 35 U.S.C § 103(a) – Kwon et al. in view of various references


The rejection of claims under 35 U.S.C § 103(a) – Chatani et al. in view of various references
Applicants’ arguments have been considered but are moot in view of the new ground(s) of rejection.  In so far as they apply to the present rejection of record, Applicant(s) argue that the present invention discloses non-obvious, unexpected behavior when using flat powder as compared to spherical powder.  This is not found convincing because Aoki et al. explicitly teaches nearly the exact same teaching Applicants’ argue as unexpected; namely that a higher magnetic permeability can be obtained by using flat particles versus spherical particles at identical volume percent powder (see citation provided above).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Applicants’ amendment resulted in embodiments not previously considered (i.e. added subject matter to the independent claims) which necessitated the new grounds of rejection, and hence the finality of this action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN M BERNATZ whose telephone number is (571)272-1505. The examiner can normally be reached Mon-Fri (variable: ~0600 - 1500 ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on 571-272-1291. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





March 2, 2022